John Hancock Funds II John Hancock Lifestyle Portfolios John Hancock Lifestyle II Portfolios John Hancock Retirement Choices Portfolios John Hancock Retirement Living Portfolios John Hancock Retirement Living through II Portfolios Supplement dated December 9, 2016 to the current prospectuses (“Prospectuses”) The following information supplements and supersedes any information to the contrary relating to the portfolios contained in the Prospectuses. Effective as of February 1, 2017 (the " Effective Date" ), the portfolios will be changing their names as set forth in the table below: Portfolio Suite Current Portfolio Name New Portfolio Name John Hancock Lifestyle Portfolios Lifestyle Aggressive Portfolio Multimanager Lifestyle Aggressive Portfolio Lifestyle Growth Portfolio Multimanager Lifestyle Growth Portfolio Lifestyle Balanced Portfolio Multimanager Lifestyle Balanced Portfolio Lifestyle Moderate Portfolio Multimanager Lifestyle Moderate Portfolio Lifestyle Conservative Portfolio Multimanager Lifestyle Conservative Portfolio John Hancock Lifestyle II Portfolios Lifestyle II Aggressive Portfolio Multi-Index Lifestyle Aggressive Portfolio Lifestyle II Growth Portfolio Multi-Index Lifestyle Growth Portfolio Lifestyle II Balanced Portfolio Multi-Index Lifestyle Balanced Portfolio Lifestyle II Moderate Portfolio Multi-Index Lifestyle Moderate Portfolio Lifestyle II Conservative Portfolio Multi-Index Lifestyle Conservative Portfolio John Hancock Retirement Choices Portfolios Retirement Choices at 2060 Portfolio Multi-Index 2060 Preservation Portfolio Retirement Choices at 2055 Portfolio Multi-Index 2055 Preservation Portfolio Retirement Choices at 2050 Portfolio Multi-Index 2050 Preservation Portfolio Retirement Choices at 2045 Portfolio Multi-Index 2045 Preservation Portfolio Retirement Choices at 2040 Portfolio Multi-Index 2040 Preservation Portfolio Retirement Choices at 2035 Portfolio Multi-Index 2035 Preservation Portfolio Retirement Choices at 2030 Portfolio Multi-Index 2030 Preservation Portfolio Retirement Choices at 2025 Portfolio Multi-Index 2025 Preservation Portfolio Retirement Choices at 2020 Portfolio Multi-Index 2020 Preservation Portfolio Retirement Choices Income Portfolio Multi-Index Income Preservation Portfolio John Hancock Retirement Living Portfolios Retirement Living through 2060 Portfolio Multimanager 2060 Lifetime Portfolio Retirement Living through 2055 Portfolio Multimanager 2055 Lifetime Portfolio Retirement Living through 2050 Portfolio Multimanager 2050 Lifetime Portfolio Retirement Living through 2045 Portfolio Multimanager 2045 Lifetime Portfolio Retirement Living through 2040 Portfolio Multimanager 2040 Lifetime Portfolio Retirement Living through 2035 Portfolio Multimanager 2035 Lifetime Portfolio Retirement Living through 2030 Portfolio Multimanager 2030 Lifetime Portfolio Retirement Living through 2025 Portfolio Multimanager 2025 Lifetime Portfolio Retirement Living through 2020 Portfolio Multimanager 2020 Lifetime Portfolio Retirement Living through 2015 Portfolio Multimanager 2015 Lifetime Portfolio Retirement Living through 2010 Portfolio Multimanager 2010 Lifetime Portfolio John Hancock Retirement Living through II Portfolios Retirement Living through II 2060 Portfolio Multi-Index 2060 Lifetime Portfolio Retirement Living through II 2055 Portfolio Multi-Index 2055 Lifetime Portfolio Retirement Living through II 2050 Portfolio Multi-Index 2050 Lifetime Portfolio Retirement Living through II 2045 Portfolio Multi-Index 2045 Lifetime Portfolio Retirement Living through II 2040 Portfolio Multi-Index 2040 Lifetime Portfolio Retirement Living through II 2035 Portfolio Multi-Index 2035 Lifetime Portfolio Retirement Living through II 2030 Portfolio Multi-Index 2030 Lifetime Portfolio Retirement Living through II 2025 Portfolio Multi-Index 2025 Lifetime Portfolio Retirement Living through II 2020 Portfolio Multi-Index 2020 Lifetime Portfolio Retirement Living through II 2015 Portfolio Multi-Index 2015 Lifetime Portfolio Retirement Living through II 2010 Portfolio Multi-Index 2010 Lifetime Portfolio Accordingly, all references to the previous portfolio names will be changed on the Effective Date to reflect the portfolios’ new names. Effective January 1, 2017, for each portfolio that will include “Multi-index” in its name, the paragraph under “Principal Investment Strategies” in the Prospectus will be revised and restated as follows: The fund may invest in various actively and passively managed underlying funds that as a group hold a wide range of equity-type securities in their portfolios, including convertible securities. The fund is not designed to track an index or group of indexes. Equity-type securities include small-, mid-, and large-capitalization stocks, domestic and foreign securities (including emerging-market securities), and sector holdings. Certain equity underlying funds may invest in initial public offerings (IPOs). Each of the equity underlying funds has its own investment strategy that, for example, may focus on growth stocks or value stocks, or may employ a strategy combining growth and income stocks, and/or may invest in derivatives such as credit default swaps, foreign currency forwards, interest rate swaps, options on securities, and futures contracts. Certain of the actively and passively managed underlying funds focus their investment strategy on fixed-income securities, which may include investment-grade and below-investment grade debt securities with maturities that range from shorter to longer term. Below-investment-grade debt securities are also referred to as junk bonds. The fixed-income underlying funds collectively hold various types of debt instruments such as corporate bonds and mortgage-backed, government-issued, domestic, and international securities (including emerging market securities). Certain underlying funds may invest in illiquid securities, and certain underlying funds may be non-diversified. Effective January 1, 2017, for each portfolio that will include “Preservation” in its name, other than John Hancock Retirement Choices Income Portfolio, the paragraph under “Principal Investment Strategies” in the Prospectus will be revised and restated as follows: The allocations reflected in the glide path are referred to as neutral allocations because they do not reflect active decisions made by the portfolio managers to produce an overweight or an underweight position in a particular asset class based on the portfolio managers’ market outlook. Any such decisions would be made from a strategic, long-term perspective. The fund has a target allocation for the broad asset classes of equity and fixed-income securities but may invest outside these target allocations to protect the fund or help it achieve its objective. The investment advisor may change the target allocation without shareholder approval if it believes such change would benefit the fund and its shareholders. There is no guarantee that the portfolio managers will correctly predict the market or economic conditions. There is no guarantee that the fund will preserve either income or capital and, as with other mutual fund investments, you could lose money even if the fund is at or close to its designated retirement year. Effective January 1, 2017, for John Hancock Retirement Choices Income Portfolio, the paragraph under “Principal Investment Strategies” in the Prospectus will be revised and restated as follows: The fund’s allocations to equity and fixed-income are referred to as neutral allocations because they do not reflect active decisions made by the portfolio managers to produce an overweight or an underweight position in a particular asset class based on the portfolio managers’ market outlook. Any such decisions would be made from a strategic, long-term perspective. The fund has a target allocation for the broad asset classes of equity and fixed-income securities but may invest outside this target allocation to protect the fund or help it achieve its investment objective. The target allocation may be changed without shareholder approval if it is believed that such a change would benefit the fund and its shareholders. There is no guarantee that the portfolio managers will correctly predict the market or economic conditions. There is no guarantee that the fund will preserve either income or capital and, as with other mutual fund investments, you could lose money. Unlike other John Hancock Multi-Index Portfolios, the fund is not designed to decrease its equity holdings over time. The fund is designed for an investor in or near retirement, and it is anticipated that investors will make gradual withdrawals from the fund. You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Funds II Supplement dated December 9, 2016 to the current Class R1, R2, R4 and R6 Summary Prospectus and Prospectus Retirement Choices at 2060 Portfolio Retirement Choices at 2055 Portfolio Retirement Choices at 2050 Portfolio Retirement Choices at 2045 Portfolio Retirement Choices at 2040 Portfolio Retirement Choices at 2035 Portfolio Retirement Choices at 2030 Portfolio Retirement Choices at 2025 Portfolio Retirement Choices at 2020 Portfolio Retirement Choices Income Portfolio (the “funds”) Effective January 1, 2017, the Annual fund operating expenses table and the Expense example table in the “Fund summary” section applicable to each fund is revised and restated as follows: Retirement Choices at 2060 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –1.26 –1.26 –1.36 5 –1.26 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the fund's first year of operations. 2"Acquired fund fees and expenses" are based on the estimated indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense; and "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 89 63 38 3 years 1 Retirement Choices at 2055 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 1 Additional other expenses Total other expenses 2 Acquired fund fees and expenses 3 Total annual fund operating expenses 4 Contractual expense reimbursement 5 –0.44 –0.44 –0.54 6 –0.44 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 3"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 4The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 5The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense; and "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 6The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 90 64 39 3 years 5 years 10 years 2 Retirement Choices at 2050 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.31 –0.31 –0.41 5 –0.31 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of this agreement, "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 90 64 39 3 years 5 years 10 years 3 Retirement Choices at 2045 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.30 –0.31 –0.41 5 –0.31 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of this agreement, "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 89 63 38 3 years 5 years 10 years 4 Retirement Choices at 2040 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.31 –0.31 –0.41 5 –0.31 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of this agreement, "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 88 62 37 3 years 5 years 10 years 5 Retirement Choices at 2035 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.31 –0.31 –0.41 5 –0.31 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of this agreement, "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 88 62 37 3 years 5 years 10 years 6 Retirement Choices at 2030 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.31 –0.31 –0.40 5 –0.30 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of this agreement, "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 88 62 37 3 years 5 years 10 years 7 Retirement Choices at 2025 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.31 –0.31 –0.41 5 –0.31 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of this agreement, "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 87 61 36 3 years 5 years 10 years 8 Retirement Choices at 2020 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.33 –0.33 –0.43 5 –0.33 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of this agreement, "expenses of Class R1, Class R2, Class R4, and Class R6" means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.31% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 85 59 34 3 years 5 years 10 years 9 Retirement Choices Income Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R1 R2 R4 R6 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee 1 1 1 Additional other expenses Total other expenses Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.37 –0.37 –0.37 5 –0.37 Total annual fund operating expenses after expense reimbursements 1"Service plan fee" has been restated to reflect maximum allowable fees. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R1, Class R2, Class R4, and Class R6 shares exceed 0.75%, 0.50%, 0.25%, and 0.00%, respectively, of average net assets of the applicable class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense; and "expenses of Class R1, Class R2, Class R4, and Class R6" means class plus class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.33% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. 5The distributorcontractually agrees to waive and limit its Rule 12b-1 fees for ClassR4 shares to the extent necessary to achieve aggregate fees paid to the distributor of 0.15%. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R1 R2 R4 R6 1 year 86 60 35 3 years 5 years 10 years You should read this Supplement in conjunction with the Summary Prospectus and Prospectus and retain it for future reference. 10 John Hancock Funds II Supplement dated December 9, 2016 to the current Class R6 Summary Prospectus and Prospectus Retirement Living through II 2060 Portfolio Retirement Living through II 2055 Portfolio Retirement Living through II 2050 Portfolio Retirement Living through II 2045 Portfolio Retirement Living through II 2040 Portfolio Retirement Living through II 2035 Portfolio Retirement Living through II 2030 Portfolio Retirement Living through II 2025 Portfolio Retirement Living through II 2020 Portfolio Retirement Living through II 2015 Portfolio Retirement Living through II 2010 Portfolio (the “funds”) Effective January 1, 2017, the Annual fund operating expenses table and the Expense example table in the “Fund summary” section applicable to each fund is revised and restated as follows: Retirement Living through II 2060 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other ­­expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –3.59 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the fund's first year of operations. 2"Acquired fund fees and expenses" are based on the estimated indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 38 3 years 1 Retirement Living through II 2055 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.75 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 37 3 years 5 years 10 years 2 Retirement Living through II 2050 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.70 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 37 3 years 5 years 10 years 3 Retirement Living through II 2045 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.54 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 37 3 years 5 years 10 years 4 Retirement Living through II 2040 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.49 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 37 3 years 5 years 10 years 5 Retirement Living through II 2035 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.45 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 37 3 years 5 years 10 years 6 Retirement Living through II 2030 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.40 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 Shares 1 year 39 3 years 5 years 10 years 7 Retirement Living through II 2025 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.39 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 40 3 years 5 years 10 years 8 Retirement Living through II 2020 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 – Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.31% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 Shares 1 year 40 3 years 5 years 10 years 9 Retirement Living through II 2015 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 – Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.33% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 39 3 years 5 years 10 years 10 Retirement Living through II 2010 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R6 Management fee Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 – Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund and expenses of Class R6 shares exceed 0.00% of average net assets of the class. For purposes of these agreements, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense and “expenses of Class R6” means class-specific expenses. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.35% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R6 1 year 38 3 years 5 years 10 years You should read this Supplement in conjunction with the Summary Prospectus and Prospectus and retain it for future reference. 11 John Hancock Funds II Supplement dated December 9, 2016 to the current Class 1 Prospectus Retirement Choices at 2060 Portfolio Retirement Choices at 2055 Portfolio Retirement Choices at 2050 Portfolio Retirement Choices at 2045 Portfolio Retirement Choices at 2040 Portfolio Retirement Choices at 2035 Portfolio Retirement Choices at 2030 Portfolio Retirement Choices at 2025 Portfolio Retirement Choices at 2020 Portfolio Retirement Choices Income Portfolio (the “funds”) Effective January 1, 2017, the Annual fund operating expenses table and the Expense example table in the “Fund summary” section applicable to each fund is revised and restated as follows: Retirement Choices at 2060 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –1.24 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the fund’s first year of operations. 2"Acquired fund fees and expenses" are based on the estimated indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 43 3 years 1 Retirement Choices at 2055 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.42 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 44 3 years 5 years 10 years 2 Retirement Choices at 2050 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.29 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3 The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 44 3 years 5 years 10 years 3 Retirement Choices at 2045 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.29 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3 The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 43 3 years 5 years 10 years 4 Retirement Choices at 2040 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.29 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3 The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 42 3 years 5 years 10 years 5 Retirement Choices at 2035 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.29 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 42 3 years 5 years 10 years 6 Retirement Choices at 2030 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.29 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 42 3 years 5 years 10 years 7 Retirement Choices at 2025 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.29 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 41 3 years 5 years 10 years 8 Retirement Choices at 2020 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.31 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.31% of the fund's average net assets. This agreement expires on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 39 3 years 5 years 10 years 9 Retirement Choices Income Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses Acquired fund fees and expenses 1 Total annual fund operating expenses 2 Contractual expense reimbursement 3 –0.35 Total annual fund operating expenses after expense reimbursements 1"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 2The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 3The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.33% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 40 3 years 5 years 10 years You should read this Supplement in conjunction with the Prospectus and retain it for future reference. 10 John Hancock Funds II Supplement dated December 9, 2016 to the current Class R3 and R5 Prospectus Retirement Choices at 2060 Portfolio Retirement Choices at 2055 Portfolio Retirement Choices at 2050 Portfolio Retirement Choices at 2045 Portfolio Retirement Choices at 2040 Portfolio Retirement Choices at 2035 Portfolio Retirement Choices at 2030 Portfolio Retirement Choices at 2025 Portfolio Retirement Choices at 2020 Portfolio Retirement Choices Income Portfolio (the “funds”) Effective January 1, 2017, the Annual fund operating expenses table and the Expense example table in the “Fund summary” section applicable to each fund is revised and restated as follows: Retirement Choices at 2060 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –1.24 –1.24 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the fund’s first year of operations. 2"Acquired fund fees and expenses" are based on the estimated indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 45 3 years 1 Retirement Choices at 2055 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.42 –0.42 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 46 3 years 5 years 10 years 2 Retirement Choices at 2050 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.29 –0.29 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 46 3 years 5 years 10 years 3 Retirement Choices at 2045 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.29 –0.29 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 45 3 years 5 years 10 years 4 Retirement Choices at 2040 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.29 –0.29 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 44 3 years 5 years 10 years 5 Retirement Choices at 2035 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.29 –0.29 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 44 3 years 5 years 10 years 6 Retirement Choices at 2030 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.29 –0.29 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 44 3 years 5 years 10 years 7 Retirement Choices at 2025 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.29 –0.29 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 43 3 years 5 years 10 years 8 Retirement Choices at 2020 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.31 –0.31 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.31% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 41 3 years 5 years 10 years 9 Retirement Choices Income Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.35 –0.35 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund’s Class R3 and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.33% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) R3 R5 1 year 42 3 years 5 years 10 years You should read this Supplement in conjunction with the Prospectus and retain it for future reference. 10 John Hancock Funds II Supplement dated December 9, 2016 to the current Class 1 Summary Prospectus and Prospectus Retirement Living through II 2060 Portfolio Retirement Living through II 2055 Portfolio Retirement Living through II 2050 Portfolio Retirement Living through II 2045 Portfolio Retirement Living through II 2040 Portfolio Retirement Living through II 2035 Portfolio Retirement Living through II 2030 Portfolio Retirement Living through II 2025 Portfolio Retirement Living through II 2020 Portfolio Retirement Living through II 2015 Portfolio Retirement Living through II 2010 Portfolio (the “funds”) Effective January 1, 2017, the Annual fund operating expenses table and the Expense example table in the “Fund summary” section applicable to each fund is revised and restated as follows: Retirement Living through II 2060 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –3.57 Total annual fund operating expenses after expense reimbursements 1 "Other expenses" have been estimated for the fund’s first year of operations. 2"Acquired fund fees and expenses" are based on the estimated indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 43 3 years 1 Retirement Living through II 2055 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.74 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 42 3 years 5 years 10 years 2 Retirement Living through II 2050 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.68 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 42 3 years 5 years 10 years 3 Retirement Living through II 2045 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.52 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 42 3 years 5 years 10 years 4 Retirement Living through II 2040 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.48 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 43 3 years 5 years 10 years 5 Retirement Living through II 2035 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.43 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 42 3 years 5 years 10 years 6 Retirement Living through II 2030 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.38 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 44 3 years 5 years 10 years 7 Retirement Living through II 2025 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.37 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based onindirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 45 3 years 5 years 10 years 8 Retirement Living through II 2020 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.43 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.31% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 45 3 years 5 years 10 years 9 Retirement Living through II 2015 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.69 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.33% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 44 3 years 5 years 10 years 10 Retirement Living through II 2010 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management fee Distribution and service (Rule 12b-1) fees Other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.90 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been restated from fiscal year amounts to reflect current fees and expenses. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund'sinvestments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average annual net assets (on an annualized basis) of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.35% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class 1 1 year 43 3 years 5 years 10 years You should read this Supplement in conjunction with the Summary Prospectus and Prospectus and retain it for future reference. 11 John Hancock Funds II Supplement dated December 9, 2016 to the current Class I, R1, R3 and R5 Summary Prospectus and Prospectus Retirement Living through II 2060 Portfolio Retirement Living through II 2055 Portfolio Retirement Living through II 2050 Portfolio Retirement Living through II 2045 Portfolio Retirement Living through II 2040 Portfolio Retirement Living through II 2035 Portfolio Retirement Living through II 2030 Portfolio Retirement Living through II 2025 Portfolio Retirement Living through II 2020 Portfolio Retirement Living through II 2015 Portfolio Retirement Living through II 2010 Portfolio (the “funds”) Effective January 1, 2017, the Annual fund operating expenses table and the Expense example table in the “Fund summary” section applicable to each fund is revised and restated as follows: Retirement Living through II 2060 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –3.57 –3.57 –3.57 –3.57 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the fund's first year of operations. 2"Acquired fund fees and expenses" are based on the estimated indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee or, if necessary, make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) I R1 R3 R5 1 year 50 45 3 years 1 Retirement Living through II 2055 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.74 –0.74 –0.74 –0.74 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund'sClass I, Class R1, Class R3, and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) I R1 R3 R5 1 year 49 44 3 years 5 years 10 years 2 Retirement Living through II 2050 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.68 –0.68 –0.68 –0.68 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund'sClass I, Class R1, Class R3, and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) I R1 R3 R5 1 year 49 44 3 years 5 years 10 years 3 Retirement Living through II 2045 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.52 –0.52 –0.52 –0.52 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund'sClass I, Class R1, Class R3, and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) I R1 R3 R5 1 year 49 44 3 years 5 years 10 years 4 Retirement Living through II 2040 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.48 –0.48 –0.48 –0.48 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund'sClass I, Class R1, Class R3, and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) I R1 R3 R5 1 year 49 44 3 years 5 years 10 years 5 Retirement Living through II 2035 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.43 –0.43 –0.43 –0.43 Total annual fund operating expenses after expense reimbursements 1"Other expenses" have been estimated for the first year of operations of the fund'sClass I, Class R1, Class R3, and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) I R1 R3 R5 1 year 49 44 3 years 5 years 10 years 6 Retirement Living through II 2030 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee Distribution and service (Rule 12b-1) fees Other expenses Service plan fee Additional other expenses Total other expenses 1 Acquired fund fees and expenses 2 Total annual fund operating expenses 3 Contractual expense reimbursement 4 –0.38 –0.38 –0.38 –0.38 Total annual fund operating expenses after expense reimbursements 0 1"Other expenses" have been estimated for the first year of operations of the fund'sClass I, Class R1, Class R3, and Class R5 shares. 2"Acquired fund fees and expenses" are based on indirect net expenses associated with the fund's investments in underlying investment companies. 3The "Total annual fund operating expenses" shown may not correlate to the fund's ratios of expenses to average net assets shown in the "Financial highlights" section of the fund's prospectus, which does not include "Acquired fund fees and expenses." 4The advisor contractually agrees to reduce its management fee and/or make payment to the fund in an amount equal to the amount by which other expenses of the fund exceed 0.05% of the average net assets of the fund. For purposes of this agreement, "other expenses of the fund" means all fund expenses, excluding: (a) advisory fees, (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the fund's business, (f) class specific expenses, (g) underlying fund expenses (acquired fund fees), and (h) short dividend expense. The advisor also contractually agrees to waive its advisory fees and/or reimburse certain expenses including acquired fund fees to reduce the total annual fund operating expenses of the fund by 0.29% of the fund's average net assets. These agreements expire on December 31, 2017, unless renewed by mutual agreement of the fund and the advisor based upon a determination that this is appropriate under the circumstances at that time. Expense example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment for the time periods indicated and then assuming you sell all of your shares at the end of those periods. The example assumes a 5% average annual return and that fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) I R1 R3 R5 1 year 51 46 3 years 5 years 10 years 7 Retirement Living through II 2025 Portfolio Annual fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) I R1 R3 R5 Management fee 0.29 0.29 0.29 0.29 Distribution and service (Rule 12b-1) fees 0.00 0.50 0.50 0.00 Other expenses Service plan fee 0.00 0.25 0.15 0.05 Additional other expenses 0.25 0.15 0.15 0.15 Total other expenses1 0.25 0.40 0.30 0.20 Acquired fund fees and expenses2 0.34 0.34 0.34 0.34 Total annual fund operating expenses3 0.88 1.53 1.43 0.83 Contractual expense reimbursement4 –0.37 –0.37 –0.37 –0.37 Total annual fund operating expenses after expense reimbursements 0.51 1.16 1.06 0.46 1"Other expenses" have been estimated for the first year of operations of the fund'sClass I,
